AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for thH_                                              FILED IN THE
                                                     Eastern District of Washington                                 U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON

                           ALLAH©,
                                                                                                              Nov 21, 2019
                                                                     )
                                                                                                                   SEAN F. MCAVOY, CLERK
                             PHWLWLRQHU                              )
                                v.                                   )       Civil Action No. 4:19-CV-05208-SAB
                 DONALD R. HOLBROOK,                                 )
                                                                     )


                            5HVSRQGHQW
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Allah©'s Petition for Writ of Habeas Corpus (ECF No. 1) is DENIED with prejudice. Judgment is entered in favor of
u
              Respondent.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Stanley A. Bastian.




Date: November 21, 2019                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                           %\ Deputy Clerk

                                                                            Penny Lamb
